Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered August 2, 1989, convicting him of sexual abuse in the third degree (three counts) and harassment, upon a jury verdict, and imposing sentence. By order dated May 20, 1991, this Court remitted the case to the Supreme Court, Queens County, "to hear and report as to whether certain notes referred to at trial exist, and if they do, whether the defendant is entitled to them under People v Rosario (9 NY2d 286)”, and directed that the appeal be held in abeyance in the interim (People v Gallardo, 173 AD2d 636). The Supreme Court, Queens County (Cooperman, J.), has now *552complied and rendered a decision in accordance therewith. Justice Eiber and Justice O’Brien have been substituted for former Justice Harwood and the late Justice Kooper (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The testimony at the hearing established that the Assistant District Attorney had compiled a list of questions in preparation of his witness’s testimony. The questions do not constitute Rosario material (see, People v Roberts, 178 AD2d 622). The testimony at the hearing further established that no other notes or statements prepared by the Assistant District Attorney ever existed. Therefore, there was no violation of People v Rosario (9 NY2d 286, cert denied 368 US 866, supra).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Eiber, O’Brien and Ritter, JJ., concur.